PER CURIAM.
By notice of appeal filed May 5, 2010, the appellant seeks review of an order rendered November 30, 2007. Because the notice of appeal appeared untimely, this court directed the appellant to show cause why the appeal should not be dismissed. The appellant has failed to respond to the show cause order. Accordingly, we dismiss this appeal for lack of jurisdiction. See § 440.25(5)(a), Fla. Stat. (2007) (providing that orders of judges of compensation claims “shall become final 80 days after mailing of copies of such order to the parties” unless timely appealed); Fla. R.App. P. 9.180(b)(3) (providing this court’s jurisdiction is invoked if notice of appeal is filed within thirty days of rendition of order to be reviewed); see also, e.g., Metellus v. State, 900 So.2d 491, 495 (Fla.2005) (noting jurisdictional rule cannot be altered by court or by agreement of parties); Metro. Dade County v. Vasquez, 659 So.2d 355, 356 (Fla. 1st DCA 1995) (dismissing untimely appeal for lack of jurisdiction). All pending motions are denied as moot.
DISMISSED.
WOLF, ROBERTS, and WETHERELL, JJ., concur.